Case: 19-51010     Document: 00515864979         Page: 1     Date Filed: 05/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                      United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                                 May 17, 2021
                                  No. 19-51010                  Lyle W. Cayce
                               Conference Calendar                   Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Monty Ray Jordan,

                                                           Defendant-Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                                USDC No. 1:16-CV-718
                               USDC No. 1:99-CR-223-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges. .
   Per Curiam:*
          Monty Ray Jordan filed a 28 U.S.C. § 2255 motion challenging his
   convictions for (i) bank robbery in violation of 18 U.S.C. § 2113(a) and (d);
   (ii) using or carrying a firearm during the commission of a crime of violence



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51010     Document: 00515864979           Page: 2   Date Filed: 05/17/2021




                                    No. 19-51010


   in violation of 18 U.S.C. § 924(c); and (iii) being a felon in possession of a
   firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). The district court
   granted his motion in part—resentencing Jordan on account of his felon-in-
   possession conviction—and denied his motion in part. The district court
   further granted Jordan a certificate of appealability on the aspects of his
   § 2255 motion to which the court denied relief.
          The Federal Public Defender appointed to represent Jordan has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Jordan has not filed a response. We have reviewed counsel’s
   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2